Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-7, drawn to a topical formulation comprising: (i) a first active agent selected from at least one of papaverine, papaverine codecarboxylate, papaverine adenylate, papaverine teprosylate, and papaverine hydrochloride; (ii) a second active agent selected from at least one of sildenafil, sildenafil HCl, sildenafil citrate, vardenafil, avanafil, tadalafil, and alprostadil; (iii) a first compound or composition; and (iv) a second compound or composition, wherein the first compound or composition and second compound or composition are different, and each is selected from the group consisting of propylene glycol, polyvinyl alcohol; and Pluronic Lecithin Organogel, Lipoderm®, LipmaxTM, Hydrogel, MediholTM OleabaseTM CryogelTM, and Ointment Base , classifiable in A61K 31/472.

II. Claims 8-13, drawn to a method for treating disease states associated with perivascular diabetes including: diabetic foot ulcers; peripheral neuropathy; pulmonary hypertension; cardiovascular hypertension; aneurism; Raynaud's Syndrome and combinations thereof, comprising topically applying to skin, a composition comprising: (i) a first active agent selected from at least one of papaverine, papaverine codecarboxylate, papaverine adenylate, papaverine teprosylate, and papaverine hydrochloride; (ii) a second active agent selected from at least one of sildenafil, sildenafil HCl, sildenafil citrate, vardenafil, avanafil, tadalafil, and alprostadil; (iii) a first compound or composition; and (iv) a second compound or composition, wherein the first compound or composition and second compound or composition are different, and each is selected from the group consisting of propylene glycol, polyvinyl alcohol; and Pluronic Lecithin Organogel, Lipoderm®, LipmaxTM, Hydrogel, MediholTM OleabaseTM CryogelTM, and Ointment Base, classifiable in A61K 9/06.

III. Claims 14-20, drawn to a method for treating prostate disorders including cancer, benign prostatic hyperplasia, androgenic erectile dysfunction, prostatic hyperplasia, cancer prevention, erectile dysfunction, obstructive bladder voiding, 

The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, specifically, the product, as claimed, can be used to treat erectile dysfunction.

Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, .

Inventions II and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different designs, modes of operation, and effects in terms of the patient population that is treated as well as the outcome of treatment.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Elaine Johnson on 09/07/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-7 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the trademark/trade names “Pluronic”, “Lipoderm”, “LIpmax”, Medihol”, “oleabase”, and Cryogel”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
Clarification is required.

Claim 6 recites the trademark “Pluronic” in line 5, and is indefinite for the same reasons detailed above.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Frangakis et al. (US 2013/0053393; publication date: 02/28/2013) in view of Malibach (US 2008/0193385; publication date: 08/14/2008).  

Frangakis discloses a composition for treating peripheral vascular disease comprising a phosphodiesterase type 5 inhibitor (PDE5 inhibitor; abstract).  The PDE5 prima facie obvious to include this substance in the formulation as this is the full scope contemplated by Frangakis.  In examples, the active agent sildenafil citrate is first mixed with propylene glycol and then further mixed into a base formulation for topical delivery (0166-0167).  The composition may be formulated as an ointment (i.e. ointment base; the examiner notes that the specification states “Ointment Base (Emulsifying) is an anhydrous base designed to protect and soften extremely dry skin”.  The term “Ointment Base”, recited in instant claim 1, is interpreted to read on any ointment as ointments have the features of being anhydrous and softening skin, moreover, the examiner notes that while the example vehicle Veecogel Cream base is referred to as a “cream”, the term “ointment base” recited in claim 1 is broad and considered to embrace a composition containing oils, fatty acids, triglycerides, simethicone and the antioxidant BHT (see 0067)).  Finally, Malibach discloses that ointments may be formulated from a nonaqueous medium (0079), thus one having ordinary skill in the art would recognize non-aqueous ointment bases in general as embraced by the term “ointment” as recited at e.g. 0131 and 0138 and would recognize non-aqueous ointments as suitable for delivery of the actives disclosed by Frangakis.  In view of the foregoing the limitations of instant claim 1 are considered prima facie obvious.  
With regard to claims 4 and 5, as noted above, the example composition contains sildenafil citrate and the PDE5 inhibitor (i.e. the sildenafil citrate) is preferably present in amounts ranging from 0.5% to 12.5% (w/w; 0124).  This range overlaps with prima facie case of obviousness exists.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Frangakis et al. (US 2013/0053393; publication date: 02/28/2013) in view of Malibach (US 2008/0193385; publication date: 08/14/2008) as applied to claims 1, 4, and 5 above, and further in view of Neal (US 2001/0044467; publication date: 11/22/2001).

The relevant disclosures of Frangakis and Malibach are set forth above.  As noted above, Frangakis discloses that the composition may further comprise papaverine (0071) but does not disclose papaverine hydrochloride or an amount.
Neal, in the analogous art of increasing blood flow by topical application of pharmaceutical compositions (0129-0131) discloses that papaverine HCl (i.e. hydrochloride) may be incorporated into compositions containing prostaglandins (0096).
It would have been prima facie obvious to use papaverine HCl as the form of papaverine in Frangakis’s invention because one having ordinary skill in the art would have recognized this substance as suitable (see MPEP 2144.07).  
With regard to the amount, Frangakis discloses that it is a matter of routine for one having ordinary skill in the art to optimize the dose of active agent in their invention (0122).  Neal’s example composition contains 60 mg/mL papaverine HCl (i.e. 6% by weight/vol).  This would have provided one having ordinary skill in the art with a starting point to optimize content of papaverine HCl in the composition.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Frangakis et al. (US 2013/0053393; publication date: 02/28/2013) in view of Kopacki (US 2014/0357645; publication date: 12/04/2014). 

Frangakis discloses a composition for treating peripheral vascular disease comprising a phosphodiesterase type 5 inhibitor (PDE5 inhibitor; abstract).  The PDE5 inhibitor may be sildenafil, vardenafil, or tadalafil (0025).  Example compositions do not contain papaverine; however, Frangakis discloses that the composition may further comprise papaverine (0071), therefore it would be prima facie obvious to include this substance in the formulation as this is the full scope contemplated by Frangakis.  In examples, the active agent sildenafil citrate is first mixed with propylene glycol and then further mixed into a base formulation for topical delivery (0166-0167).  The composition may be formulated as any pharmaceutically acceptable carrier suitable for topical application to the skin (0130).  
Frangakis does not disclose a Pluronic Lecithin Organogel as recited in claim 1.
Kopacki, in the analogous art of topical compositions containing PDE5 inhibitors for wound healing (abstract; 0083) discloses that sildenafil may be formulated in a 
It would have been prima facie obvious to use a Pluronic Lecithin Organogel as the base in Frangakis’s invention because one having ordinary skill in the art would have recognized such a base as suitable (see MPEP 2144.05).  
With regard to claims 4 and 5, as noted above, Frangakis’s example composition contains sildenafil citrate and the PDE5 inhibitor (i.e. the sildenafil citrate) is preferably present in amounts ranging from 0.5% to 12.5% (w/w; 0124).  This range overlaps with the range recited in instant claim 5 of “10-20% (w/w)”.  Please refer to MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Frangakis et al. (US 2013/0053393; publication date: 02/28/2013) and Kopacki (US 2014/0357645; publication date: 12/04/2014) as applied to claims 1, 4, and 5 above, and further in view of Neal (US 2001/0044467; publication date: 11/22/2001).

With regard to claims 2 and 3, the relevant disclosures of Frangakis and Kopacki are set forth above.  As noted above, both Frangakis and Kopacki disclose that their compositions for treating peripheral vascular disease (Frangakis) and wound healing (Frangakis at 0065-0066; and Kopacki, abstract) may further comprise papaverine (Frangakis: 0071; Kopacki: 0080) but neither reference discloses papaverine hydrochloride or an amount.
Neal, in the analogous art of increasing blood flow (0129-0131) discloses that papaverine HCl (i.e. hydrochloride) may be incorporated into compositions containing prostaglandins (0096).
It would have been prima facie obvious to use papaverine HCl as the form of papaverine in Frangakis’s invention because one having ordinary skill in the art would have recognized this substance as suitable (see MPEP 2144.07).  
With regard to the amount, Frangakis discloses that it is a matter of routine for one having ordinary skill in the art to optimize the dose of active agent in their invention (0122).  Neal’s example composition contains 60 mg/mL papaverine HCl (i.e. 6% by weight/vol).  This would have provided one having ordinary skill in the art with a starting point to optimize content of papaverine HCl in the composition.  Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages", citing Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Frangakis et al. (US 2013/0053393; publication date: 02/28/2013), Neal (US 2001/0044467; publication date: 11/22/2001) and Kopacki (US 2014/0357645; publication date: 12/04/2014) as applied to claims 1-5 above, and further in view of Quality Matters (USP blog; available online from 12/17/2015).  

With regard to claim 6, as noted above, Frangakis discloses a composition that containing sildenafil citrate formulated into propylene glycol and any suitable vehicle for topical delivery.  The composition may further comprise papaverine.  Using a Pluronic Lecithin Organogel would have been prima facie obvious in view of Kopacki and using the hydrochloride salt of papaverine would have been obvious in view of Neal.
None of these references disclose using USP ingredients.
Quality Matters discloses that the USP label indicates that the medicine or product meets several key quality attributes that are necessary to ensure the medicine will perform as expected.  USP standards for the following quality indicators are based on laboratory testing: identity, potency, purity, and performance.  
The artisan having ordinary skill would have been motivated to us USP designated ingredients to formulate the composition in order to assure that the formulation is pure and performs as expected.  The skilled artisan would have had a reasonable expectation of success because this would merely require obtaining USP grade ingredients.  
With regard to claim 7, as noted above, Frangakis discloses a range in amount of sildenafil citrate that overlaps with the instant claims and discloses generally that one having ordinary skill in the art would find it routine to optimize does of active agents, and Neal provides a starting point for optimization of the quantity of papaverine HCl in the composition.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617